DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11 & 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (US 2015/0362634 A1).
	Regarding claim 1, Iwase discloses a concave-convex structure comprising: a plurality of group portions each including a plurality of concavities or convexities provided in a surface of a base material (Fig. 1A: first & second regions D1 & D2 of first & second protrusions 321 & 322 formed in residual film 31; alternatively, Fig. 9A: groups of protrusions 32 formed in residual film 31), wherein average widths of areas occupied by the concavities or convexities at the surface of the base material are smaller than or equal to a wavelength belonging to a visible light band (see Fig. 1A & 9, para [0045]: pitches of 300 nm or less).  
	Regarding claim 4, Iwase discloses average widths of the group portions as a whole are more than or equal to 0.2 µm (see Fig. 1B & para [0047]: W is about 10mm; this corresponds with an average width of each group portion of about 5 mm).  
	Regarding claim 5, Iwase discloses the areas occupied by the concavities or convexities at the surface of the base material have a generally circular shape (see Fig. 1B).  
	Regarding claim 6, Iwase discloses each of lengths of the concavities or convexities in the vertical direction with respect to the surface of the base material belongs to any of at least two or more groups having different central values (see Fig. 9).
	Regarding claim 7, Iwase discloses each of the average widths of the areas occupied by the concavities or convexities at the surface of the base material belongs to any of at least two or more groups having different central values (see Fig. 9).  
	Regarding claim 8, Iwase discloses lengths of the concavities or convexities in the vertical direction with respect to the surface of the base material are changed gradually within each of the group portions (see Fig. 9).  
	Regarding claim 9, Iwase discloses the average widths of the areas occupied by the concavities or convexities at the surface of the base material are changed gradually within each of the group portions (see Fig. 9).  
	Regarding claim 12, Iwase discloses the respective group portions are laid out regularly (see Figs. 1A-B, 9).  
	Regarding claim 15, Iwase discloses an optical member, wherein the concave-convex structure as defined in claim 1 is used, or a transferred object obtained by transferring the concave-convex structure is used (see rejection of claim 1, para [0035]: optical member).  
	Regarding claim 16, Iwase discloses an electronic apparatus, wherein the concave-convex structure as defined in claim 1 is used, or a transferred object obtained by transferring the concave-convex structure is used (see rejection of claim 1; para [0071]: may be bonded to a display).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase.
	Regarding claims 2-3, Iwase neither teaches nor suggests average widths in cross section of the concavities or convexities at a position away from the surface of the base material in a vertical direction by h/2 are more than or equal to (a+b)/2, where a represents the average width of each of the areas occupied by the concavities or convexities at the surface of the base material, b represents an average width of each of bottom surfaces or top surfaces of the concavities or convexities opposite to the surface of the base material, and h represents a length of each of the concavities or convexities in the vertical direction with respect to the surface of the base material (claim 2), or an average distance between the centers of gravity of adjacent ones of the concavities or convexities in each of the group portions is more than or equal to 0.65(x1/2+x2/2) and less than or equal to 2.0(x1/2+x2/2), where x1 and x2 respectively represent the average widths of the areas occupied by the adjacent ones of the concavities or convexities at the surface of the base material (claim 3).  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the shape/dimensions of the concavities/convexities accordingly includes achieving gradual refractive index changes to reduce unwanted reflections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwase accordingly, in order to reduce unwanted reflections.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase in view of Hayashibe et al. (US 2011/0102900 A1).
Iwase and Hayashibe disclose antireflection structures. Therefore, they are analogous art.
Regarding claim 14, Iwase neither teaches nor suggests in each of the group portions, the respective concavities or convexities are provided in a closest-packed arrangement.  
However, Hayashibe teaches that arranging nanostructures in a closest-packing pattern produces a reflection-reducing result (para [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwase such that in each of the group portions, the respective concavities or convexities are provided in a closest-packed arrangement, as taught by Hayashibe, in order to achieve an improved antireflective effect.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 12 & 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7 & 9 of copending Application No. 16/955,628 in view of Iwase.
Claim 1 of the ‘628 application includes all the limitations of claim 1 of the present application, except the plurality of concavities or convexities being provided in the surface of the base material. However, this feature is taught by Iwase at Fig. 1A. This modification would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the purpose of facilitating a refractive index gradient to achieve improved antireflective properties.
Claims 1 & 6 correspond with claim 1 of the ‘628 application.
Claim 5 corresponds with claim 4 of the ‘628 application.
Claim 7 corresponds with claim 2 of the ‘628 application.
Claim 8 corresponds with claim 7 of the ‘628 application.
Claim 12 corresponds with claim 9 of the ‘628 application.
Claim 14 corresponds with claim 6 of the ‘628 application.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872